Case: 14-12872   Date Filed: 01/21/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12872
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 4:14-cv-00131-HLM

MICHAEL MORGAN,


                                                          Petitioner-Appellant,

                                  versus

WARDEN,


                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (January 21, 2015)



Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                  Case: 14-12872      Date Filed: 01/21/2015      Page: 2 of 3


       Michael Morgan, a federal prisoner serving a 15-year sentence for

possession of a firearm by a convicted felon, appeals pro se the district court’s

summary dismissal of his 28 U.S.C. § 2241 petition for a writ of habeas corpus.

Morgan was sentenced to a mandatory minimum term of 15 years’ imprisonment

under the Armed Career Criminal Act (ACCA) based on a pretrial stipulation that

he had been convicted in Georgia state court of: (1) sale of cocaine, (2) possession

of cocaine with intent to distribute, (3) robbery, and (4) aggravated assault and

possession of cocaine with intent to distribute. Morgan asserts he is entitled to

bring a § 2241 petition based on Begay v. United States, 553 U.S. 137 (2008),

under the “savings clause” of 28 U.S.C. § 2255(e). After review, 1 we affirm the

district court.

       The district court did not err in summarily dismissing Morgan’s petition

because it plainly appears from his petition that he is not entitled to § 2241 relief.

See Hittson v. GDCP Warden, 759 F.3d 1210, 1270 (11th Cir. 2014) (stating

summary dismissal of a habeas petition is appropriate “if it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief”).

In order to bring a § 2241 petition based on Begay under the savings clause of

§ 2255(e), Morgan was required to establish that throughout his sentencing, direct
       1
          When reviewing the district court’s denial of a habeas petition, we review questions of
law and mixed questions of law and fact de novo, and findings of fact for clear error. Nyland v.
Moore, 216 F.3d 1264, 1266 (11th Cir. 2000). We review de novo whether a prisoner may bring
a § 2241 petition under the savings clause of § 2255(e). Williams v. Warden, Fed. Bureau of
Prisons, 713 F.3d 1332, 1337 (11th Cir. 2013).
                                                2
               Case: 14-12872       Date Filed: 01/21/2015     Page: 3 of 3


appeal, and § 2255 proceeding, binding circuit precedent squarely foreclosed his

Begay claim, and that after Morgan’s initial § 2255 proceeding, Begay overturned

that circuit precedent. See Bryant v. Warden, FCC Coleman-Medium , 738 F.3d
1253, 1274 (11th Cir. 2013) (explaining to successfully bring such a claim

pursuant to the savings clause, the petitioner needed to, among other things,

establish that throughout his sentencing, direct appeal, and § 2255 proceeding,

binding circuit precedent squarely foreclosed his § 924(e) claim and that

subsequent to his initial § 2255 proceeding, Begay overturned prior circuit

precedent regarding the petitioner’s § 924(e) claim). Morgan was not sentenced

until December 5, 2008, almost seven months after the Supreme Court decided

Begay on April 16, 2008. See Begay, 553 U.S. at 137. He fails to show why he

could not have presented this claim at sentencing, on direct appeal, or in a timely-

filed first § 2255 motion. Thus, he has failed to meet his burden of showing his

right to the requested form of habeas relief. See Bryant, 738 F.3d at 1274.

Accordingly, the district court did not err in summarily dismissing his petition on

the basis there was no impediment to Morgan raising his current claim either at

sentencing, on direct appeal, or in a § 2255 motion.2

       AFFIRMED.

       2
         To the extent Morgan argues the district court should have applied the modified
categorical approach to determine whether his prior convictions qualified under the ACCA,
Descamps v. United States, 133 S. Ct. 2276, 2281-82 (2013), Morgan has not shown that he was
convicted under divisible statutes.
                                             3